Citation Nr: 0011529	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a leg disability.

2.  Entitlement to service connection for a stomach disorder.

3. Entitlement to service connection for a dental condition.

(The issue of entitlement to an apportionment of the 
veteran's disability pension benefits on behalf of his former 
spouse is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to 
October 1949 and from December 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board can proceed 
further with appellate review.  In the veteran's claim 
submitted in November 1995, he related that he was receiving 
treatment at the Huntington VA Medical Center.  However, it 
appears that no recent clinical records have been obtained 
and associated with the claims file.  In fact, the most 
recent VA outpatient treatment records associated with the 
claims file are dated in 1989.  Further, the veteran has 
claimed entitlement to service connection for a leg 
disability.  The RO has previously considered and denied 
service connection for varicose veins of the left leg.  VA 
outpatient records show that the veteran has received 
substantial treatment for arthritis of the left leg.  
Therefore, the Board believes that it would be helpful to 
clarify which disability or disabilities of the legs are 
being claimed by the veteran.

The VA has a duty to assist a veteran who has presented a 
well-grounded claim in developing the facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  However, a duty 
to obtain VA treatment records precedes the duty to assist, 
and a finding of well groundedness is not necessary at the 
present time.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The VA is deemed to have constructive knowledge of records 
generated by it and, in this case, has actual knowledge of 
the existence of those records.  As such, they are considered 
to be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  Id; See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
disabilities at issue in this case dated 
from 1989 to the present.  Specific 
requests should be made for records of 
the veteran from the Huntington VA 
Medical Center.

2.  The RO should contact the veteran and 
request that he identify which disability 
or disabilities of the legs he believes 
should be service connected.  If the 
veteran's response requires additional 
development, the RO should proceed with 
the necessary adjudicative process.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. (1999).  No action is required of the veteran 
until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

